PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Application of 
Fukuda, Masanori
Application No. 16/627,648
Filed: December 30, 2019
Attorney Docket No.: 18487-006001
For: SOLAR CELL MODULE AND METHOD FOR MANUFACTURING SOLAR CELL MODULE
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.137(a), filed June 3, 2022, to revive the above-identified application. 

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a)” and include the lacking item(s) noted above.  This is not a final agency action within the meaning of 5 U.S.C. § 704. No further petition fee is required.

The petition is DISMISSED.

The application became abandoned for failure to file a reply within the meaning of 37 CFR 1.113 to the final Office action, mailed October 25, 2021, which set a shortened statutory period for reply of three (3) months.  No extensions of time under the provisions of 37 CFR 1.136(a) were timely obtained.  Accordingly, the application became abandoned on January 26, 2022. A Notice of Abandonment was mailed May 4, 2022

A grantable petition under 37 CFR 1.137(a) must be accompanied by: (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); and (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional.

Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  

The present petition lacks item (1) above. In this regard, the amendment submitted on June 3, 2022 does not prima facie place the application in condition for allowance (see attached Advisory Action); thus, the proposed reply required for consideration of a petition under 37 CFR 1.137(a) must be a Notice of Appeal and appeal fee, a Request for Continued Examination and submission (37 CFR 1.114), or the filing of a continuing application under 37 CFR 1.53(b) (or a Continued Prosecution Application under 37 CFR 1.53(d), if the application is a design application).   

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.  

Any questions concerning this matter may be directed to Joy Dobbs at (571) 272-3001.  

/JONYA SMALLS/Lead Paralegal Specialist, OPET                                                                                                                                                                                                        

cc:	JEFFREY S. BERGMAN
	OSHA BERGMAN WATANABE & BURTON LLP
	909 FANNIN STREET, SUITE 3500
	HOUSTON, TEXAS 77010


ATTACHMENT:  Courtesy Copy of the Advisory Action


    
        
            
        
            
    

    
        1http://portal.uspto.gov. (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).